A demurrer to a petition was filed in the superior court, upon which the judge, on November 30, 1940, passed an order sustaining grounds of general demurrer and requiring the petitioner to elect between the causes of action sought to be set forth in his petition, said order reciting in part as follows: "Petitioner shall make this election in writing, to be filed in this cause within fifteen days from this date: *Page 12 
if no such election is made and filed within fifteen days, then said petition shall stand dismissed without further order of court." On December 9, 1940, the court passed another order extending until January 4, 1941, the time within which the petitioner was to make his election and file the same. To these rulings the petitioner excepted. His bill of exceptions was signed and certified by the judge on December 30, 1940, and filed on January 2, 1941. Held, that the bill of exceptions must be dismissed as having been prematurely sued out. See Peyton v. Rylee, 191 Ga. 40 (11 S.E.2d 195), and cit., particularly Georgia Railway  Power Co. v.  Kelly, 150 Ga. 698 (105 S.E. 300).
Writs of error dismissed. All the Justicesconcur.
                   Nos. 13669, 13670. APRIL 15, 1941.